DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heat generating component encapsulated in the molding compound (claim 20) must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered. Changes to the Drawings may necessitate changes to the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojan (US 20080285230 A1) in view of Hohenstein (US 20110100585 A1).
As to claim 1, Bojan discloses: An electronic power system (Fig. 1, 2) comprising at least one electronic power module 10 (engine control unit; par. 0044), wherein the electronic power module comprises a base plate 16 and at least one heat generating component 12 arranged on a first side 14 of the base plate, wherein the electronic power module comprises a cooling structure 20 (par. 0046) for transporting heat away from the electronic power module via a coolant that is guided by the cooling structure, wherein the cooling structure is arranged on a second side 18 of the base plate opposite to the first side, wherein the cooling structure is integrally formed with the base plate (par. 0047). 
Bojan does not explicitly disclose:
wherein the cooling structure comprises at least two wall structures, and wherein the wall structures are not contiguous, wherein at least one of the wall structures comprises at least one stabilizing wall element, wherein the stabilizing wall element does not change direction for at least one third of the extension of the base plate along that direction, and wherein the wall structures are arranged such that coolant flows on opposite sides of the stabilizing wall elements  of the at least two wall structures during operation.
However, Hohenstein discloses:
wherein the cooling structure (Fig. 2) comprises at least two wall structures (8 and opposite structure defining the walls between grooves 21, 22, etc.; see Annotated Figure below), and wherein the wall structures are not contiguous (e.g., 3 walls on 8 are noncontiguous with the 2 walls on the opposite structure), wherein at least one of the wall structures comprises at least one stabilizing wall element (long thin wall extensions), wherein the stabilizing wall element does not change direction for at least one third of the extension of the base plate along that direction (they are each straight for over half of the extension of the baseplate 3), and wherein the wall structures are arranged such that coolant flows on opposite sides of the stabilizing wall elements of the at least two wall structures during operation;
in order to provide a cooling duct in a meandering manner between the inlet 15 and outlet 18 (see Abstract) and provide a homogeneous cooling power (par. 0028)
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Bojan as suggested by Hohenstein, e.g., providing:
wherein the cooling structure comprises at least two wall structures, and wherein the wall structures are not contiguous, wherein at least one of the wall structures comprises at least one stabilizing wall element, wherein the stabilizing wall element does not change direction for at least one third of the extension of the base plate along that direction, and wherein the wall structures are arranged such that coolant flows on opposite sides of the stabilizing wall elements  of the at least two wall structures during operation;
in order to provide a cooling duct in a meandering manner between the inlet and outlet and provide a homogeneous cooling power.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

    PNG
    media_image1.png
    831
    1135
    media_image1.png
    Greyscale

Annotated Fig. 1 of Hohenstein
As to claim 2, the obvious modification of Bojan in view of Hohenstein above discloses: wherein at least one of the wall structures is for stiffening the base plate and directing a coolant along the cooling structure.
The amount of material is increased at the wall structures, consequently stiffening the base plate in at least these regions. Further, the coolant is directed along the features of the cooling structure. 
As to claim 5, the obvious modification of Bojan in view of Hohenstein above discloses: wherein the cooling structure is limited in a transversal plane by at least three stabilizing wall elements (5 stabilizing walls; see Annotated Figure above).
As to claim 11, Bojan discloses: A method for manufacturing an electronic power system (Fig. 1-2), comprising at least one electronic power module 10 (engine control unit; par. 0044), wherein the electronic power module comprises a base plate 16 and at least one heat generating component 12 arranged on a first side 14 of the base plate, wherein the electronic power module comprises a cooling structure 20 (par. 0046) for transporting heat away from the electronic power module via a coolant that is guided by the cooling structure, and wherein the cooling structure is arranged on a second side 18 of the base plate opposite to the first side, comprising the steps: 
providing a raw base plate, 
forming a cooling structure 24, 24a on the second side of the raw base plate such that the cooling structure is an integral part of the base plate (integrally formed, see par. 0046-0047 and Fig. 1-2), 
fixing the at least one heat generating component to the first side (par. 0044-0045).
Bojan does not explicitly disclose:
wherein the cooling structure comprises at least two wall structures, and wherein the wall structures are not contiguous, 
wherein at least one of the wall structures comprises at least one stabilizing wall element, 
wherein the stabilizing wall element does not change direction for at least one third of the extension of the base plate along that direction, and 
wherein the wall structures are arranged such that coolant flows on opposite sides of the stabilizing wall elements  of the at least two wall structures during operation.
However, Hohenstein discloses:
wherein the cooling structure (Fig. 2) comprises at least two wall structures (8 and opposite structure defining the walls between grooves 21, 22, etc.; see Annotated Figure below), and wherein the wall structures are not contiguous (e.g., 3 walls on 8 are noncontiguous with the 2 walls on the opposite structure), wherein at least one of the wall structures comprises at least one stabilizing wall element (long thin wall extensions), wherein the stabilizing wall element does not change direction for at least one third of the extension of the base plate along that direction (they are each straight for over half of the extension of the baseplate 3), and wherein the wall structures are arranged such that coolant flows on opposite sides of the stabilizing wall elements of the at least two wall structures during operation;
in order to provide a cooling duct in a meandering manner between the inlet 15 and outlet 18 (see Abstract) and provide a homogeneous cooling power (par. 0028)
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the method of Bojan as suggested by Hohenstein, e.g., providing:
wherein the cooling structure comprises at least two wall structures, and wherein the wall structures are not contiguous, wherein at least one of the wall structures comprises at least one stabilizing wall element, wherein the stabilizing wall element does not change direction for at least one third of the extension of the base plate along that direction, and wherein the wall structures are arranged such that coolant flows on opposite sides of the stabilizing wall elements  of the at least two wall structures during operation;
in order to provide a cooling duct in a meandering manner between the inlet and outlet and provide a homogeneous cooling power.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 4, 6, 8, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojan (US 20080285230 A1) in view of Hohenstein (US 20110100585 A1) as applied to claims 1, 2, and 5 above, and further in view of Olesen (US 20130032230 A1).
As to claim 4, the obvious modification of Bojan in view of Hohenstein above does not explicitly disclose:
wherein the electronic power module comprises at least two stabilizing wall elements that are arranged at a relative angle between 60º and 120º.
However, Olesen suggests providing: wherein the electronic power module comprises at least two stabilizing wall elements 19 (Fig. 2-3 and 6-7) that are arranged at a relative angle between 60º and 120º;
in order to cause disturbances in the flow pattern and prevent formation of a boundary layer (par. 0026-0027), and guide coolant from the inlet to the outlet (par. 0042).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Bojan in view of Hohenstein as suggested by Olesen, e.g., providing:
wherein the electronic power module comprises at least two stabilizing wall elements that are arranged at a relative angle between 60º and 120º;
in order to cause disturbances in the flow pattern and prevent formation of a boundary layer, and guide coolant from the inlet to the outlet.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 6, 15, and 18, the obvious modification of Bojan in view of Hohenstein above does not explicitly disclose:
wherein the wall structures form an interleaved comb pattern for guiding the flow of the coolant along the cooling structure and stabilizing the base plate. 
However, Olesen discloses: wherein the wall structures form an interleaved comb pattern (see Fig. 2-3 and 6-7; Olesen) for guiding the flow of the coolant along the cooling structure (par. 0042, Olesen) and stabilizing the base plate;
in order to cause disturbances in the flow pattern and prevent formation of a boundary layer (par. 0026-0027), and guide coolant from the inlet to the outlet (par. 0042).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Bojan in view of Hohenstein as suggested by Olesen, e.g., providing:
wherein the wall structures form an interleaved comb pattern for guiding the flow of the coolant along the cooling structure and stabilizing the base plate;
in order to cause disturbances in the flow pattern and prevent formation of a boundary layer, and guide coolant from the inlet to the outlet.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 8, the obvious modification of Bojan in view of Hohenstein above discloses: wherein the cooling structure comprises at least three wall structures each of which comprises at least one stabilizing wall element (5 stabilizing wall elements; see Annotated Figure above).
The obvious modification of Bojan in view of Hohenstein above does not explicitly disclose: wherein the at least three stabilizing wall elements extend radially towards a common center location.
However, Olesen suggests providing: wherein the at least three stabilizing wall elements extend radially towards a common center location (see Annotated Figures below);
in order to cause disturbances in the flow pattern and prevent formation of a boundary layer (par. 0026-0027), and guide coolant from the inlet to the outlet (par. 0042).

    PNG
    media_image2.png
    813
    998
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    839
    933
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Bojan in view of Hohenstein as suggested by Olesen, e.g., providing:
wherein the at least three stabilizing wall elements extend radially towards a common center location;
in order to cause disturbances in the flow pattern and prevent formation of a boundary layer, and guide coolant from the inlet to the outlet.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 14, the obvious modification of Bojan in view of Hohenstein and Olesen above discloses: wherein the cooling structure is limited in a transversal plane by at least three stabilizing wall elements (5 stabilizing walls; see Annotated Figure of Hohenstein above, see also Fig. 2-3 and 6-7 of Olesen).
As to claim 17, the obvious modification of Bojan in view of Hohenstein and Olesen above does not explicitly disclose:
wherein the wall structures form an interleaved comb pattern for guiding the flow of the coolant along the cooling structure and stabilizing the base plate. 
However, Olesen discloses: wherein the wall structures form an interleaved comb pattern (see Fig. 2-3 and 6-7; Olesen) for guiding the flow of the coolant along the cooling structure (par. 0042, Olesen) and stabilizing the base plate;
in order to cause disturbances in the flow pattern and prevent formation of a boundary layer (par. 0026-0027), and guide coolant from the inlet to the outlet (par. 0042).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Bojan in view of Hohenstein and Olesen as suggested by Olesen, e.g., providing:
wherein the wall structures form an interleaved comb pattern for guiding the flow of the coolant along the cooling structure and stabilizing the base plate;
in order to cause disturbances in the flow pattern and prevent formation of a boundary layer, and guide coolant from the inlet to the outlet.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojan (US 20080285230 A1) in view of Hohenstein (US 20110100585 A1) as applied to claim 1 above, and further in view of Takahashi (US 20070227697 A1).
As to claims 7 and 19, the obvious modification of Bojan in view of Hohenstein above does not explicitly disclose: 
wherein the cooling structure further comprises transversally isolated pins, and wherein the transversally isolated pins are isolated from the wall structures.
However, Takahashi suggests providing:
wherein the cooling structure (Fig. 5) further comprises transversally isolated pins 112d, and wherein the transversally isolated pins are isolated from the wall structures (clearly visible protruding from the left and right to form the channel);
in order to increase the radiating area of the internal surface of the cooling structure (par. 0041).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Bojan in view of Hohenstein as suggested by Takahashi, e.g., providing:
wherein the cooling structure further comprises transversally isolated pins, and wherein the transversally isolated pins are isolated from the wall structures;
in order to increase the radiating area of the internal surface of the cooling structure.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojan (US 20080285230 A1) in view of Hohenstein (US 20110100585 A1) as applied to claim 1 above, and further in view of Dede (US 20120257354 A1).
As to claim 9, the obvious modification of Bojan in view of Hohenstein above does not explicitly disclose: 
wherein the electronic power system comprises at least two electronic power modules and a common coolant distributor, wherein the common coolant distributor comprises at least one distributor inlet and at least one distributor outlet connected to each electronic power module. 
However, Dede suggests providing:
wherein the electronic power system (Fig. 1A-1C) comprises at least two electronic power modules 110 and a common coolant distributor 140, 141, 142, wherein the common coolant distributor comprises at least one distributor inlet (from 142; par. 0023) and at least one distributor outlet (from 146; par. 0027) connected to each electronic power module;
in order to provide coolant flow and/or uniform coolant flow to each individual electronic power module (par. 0023, 0027).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Bojan in view of Hohenstein as suggested by Dede, e.g., providing:
wherein the electronic power system comprises at least two electronic power modules and a common coolant distributor, wherein the common coolant distributor comprises at least one distributor inlet and at least one distributor outlet connected to each electronic power module;
in order to provide coolant flow and/or uniform coolant flow to each individual electronic power module.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 10, the obvious modification of Bojan in view of Hohenstein and Dede above discloses: 
wherein the common coolant distributor comprises individual depressions 143, 145, 148, 151 (Dede) for receiving each electronic power module 110, wherein each depression comprises at least one distributor inlet (from 142; par. 0023) and at least one distributor outlet (from 146; par. 0027). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojan (US 20080285230 A1) in view of Hohenstein (US 20110100585 A1) as applied to claim 11 above, and further in view of Takano (WO 2012/114475 A1). Foreign reference submitted with IDS, EPO machine translation provided in parent application.
As to claim 12, the obvious modification of Bojan in view of Hohenstein above does not explicitly disclose: 
wherein the cooling structure is formed by cold forging the raw base plate. 
However, Takano suggests the method:
wherein the cooling structure 20 is formed by cold forging the raw base plate 10 (see p. 3, seventh par., translation; Fig. 4);
in order to integrally form the cooling structure with the base plate.
 It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the method of Bojan in view of Hohenstein as suggested by Takano, e.g., providing:
wherein the cooling structure is formed by cold forging the raw base plate;
in order to integrally form the cooling structure with the base plate.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojan (US 20080285230 A1) in view of Gohara (US 20140376184 A1) and Hohenstein (US 20110100585 A1).
As to claim 20, Bojan discloses: An electronic power system (Fig. 1, 2) comprising at least one electronic power module 10 (engine control unit; par. 0044), wherein the electronic power module comprises a base plate 16 and at least one heat generating component 12 mounted  on a first side 14 of the base plate, wherein the electronic power module comprises a cooling structure 20 (par. 0046) for transporting heat away from the electronic power module via a coolant that is guided by the cooling structure, wherein the cooling structure is arranged on a second side 18 of the base plate opposite to the first side, wherein the cooling structure is integrally formed with the base plate (par. 0047). 
The housing structure 32 forms a top cover that protects the components of the electronic power module.
Bojan does not explicitly disclose:
the at least one electronic power module being a molded electronic power module,
and the at least one heat generating component encapsulated in a molding compound,
wherein the cooling structure comprises at least two wall structures, and wherein the wall structures are not contiguous.
However, Gohara suggests providing:
 the at least one electronic power module 1 (Fig. 1-2(b)) being a molded (par. 0043, 0046) electronic power module,
and the at least one heat generating component 31 arranged on (at least indirectly, inside of and connected by bonding wires; par. 0046) a molding compound 32 (polyphenylene sulfide resin case; par. 0042);
in order to form the molded electronic power module 1 and housing structure 32 by insert molding (par. 0043, 0046).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Bojan as suggested by Gohara, e.g., providing:
the at least one electronic power module being a molded electronic power module,
and the at least one heat generating component arranged on a molding compound;
in order to form a top cover that protects the components of the molded electronic power module and in order to form the molded electronic power module and housing structure/top cover by insert molding.
Alternatively, the aforementioned method limitation “molded electronic power module” does not have any actual patentable weight, since it has been held that even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). 
The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965). 
Further, Hohenstein discloses:
wherein the cooling structure (Fig. 2) comprises at least two wall structures (8 and opposite structure defining the walls between grooves 21, 22, etc.; see Annotated Figure below), and wherein the wall structures are not contiguous (e.g., 3 walls on 8 are noncontiguous with the 2 walls on the opposite structure), wherein at least one of the wall structures comprises at least one stabilizing wall element (long thin wall extensions), wherein the stabilizing wall element does not change direction for at least one third of the extension of the base plate along that direction (they are each straight for over half of the extension of the baseplate 3), and wherein the wall structures are arranged such that coolant flows on opposite sides of the stabilizing wall elements of the at least two wall structures during operation;
in order to provide a cooling duct in a meandering manner between the inlet 15 and outlet 18 (see Abstract) and provide a homogeneous cooling power (par. 0028)
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Bojan in view of Gohara as suggested by Hohenstein, e.g., providing:
wherein the cooling structure comprises at least two wall structures, and wherein the wall structures are not contiguous, wherein at least one of the wall structures comprises at least one stabilizing wall element, wherein the stabilizing wall element does not change direction for at least one third of the extension of the base plate along that direction, and wherein the wall structures are arranged such that coolant flows on opposite sides of the stabilizing wall elements  of the at least two wall structures during operation;
in order to provide a cooling duct in a meandering manner between the inlet and outlet and provide a homogeneous cooling power.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojan (US 20080285230 A1) in view of Olesen (US 20130032230 A1).
As to claim 21, Bojan discloses: An electronic power system (Fig. 1, 2) comprising at least one electronic power module 10 (engine control unit; par. 0044), wherein the electronic power module comprises a base plate 16 and at least one heat generating component 12 arranged on a first side 14 of the base plate, wherein the electronic power module comprises a cooling structure 20 (par. 0046) for transporting heat away from the electronic power module via a coolant that is guided by the cooling structure, wherein the cooling structure is arranged on a second side 18 of the base plate opposite to the first side, wherein the cooling structure is integrally formed with the base plate (par. 0047). 
Bojan does not explicitly disclose:
wherein the cooling structure comprises at least two wall structures, and wherein the wall structures are not contiguous, wherein the at least two wall structures form an interleaved comb pattern for guiding the flow of the coolant along the cooling structure and stabilizing the base plate, wherein the at least two wall structures have a stabilizing wall element, wherein the stabilizing wall elements of the at least two wall structures extend parallel to each other in a direction from an inlet to an outlet, and wherein the at least two wall structures are arranged such that the coolant flows on opposite sides of the stabilizing wall elements of the at least two wall structures during operation.
However, Olesen discloses: 
wherein the cooling structure comprises at least two wall structures (contiguous groups of walls 19; see Fig. 2-3 and 6-7; Olesen), and wherein the wall structures are not contiguous (the various groups are not contiguous), wherein the at least two wall structures form an interleaved comb pattern (see Fig. 2-3 and 6-7) for guiding the flow of the coolant along the cooling structure (par. 0042, Olesen) and stabilizing the base plate, wherein the at least two wall structures have a stabilizing wall element 19, wherein the stabilizing wall elements of the at least two wall structures extend parallel to each other in a direction from an inlet 10 to an outlet 15 (see Fig. 2-3 and 6, with stabilizing wall elements 19 parallel to the inlet-outlet direction) and form a longitudinal portion of each respective wall structure, and wherein the at least two wall structures are arranged such that the coolant flows on opposite sides of the stabilizing wall elements of the at least two wall structures during operation (flows around all sides);
in order to cause disturbances in the flow pattern and prevent formation of a boundary layer (par. 0026-0027), and guide coolant from the inlet to the outlet (par. 0042).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Bojan as suggested by Olesen, e.g., providing:
wherein the cooling structure comprises at least two wall structures, and wherein the wall structures are not contiguous, wherein the at least two wall structures form an interleaved comb pattern for guiding the flow of the coolant along the cooling structure and stabilizing the base plate, wherein the at least two wall structures have a stabilizing wall element, wherein the stabilizing wall elements of the at least two wall structures extend parallel to each other in a direction from an inlet to an outlet and form a longitudinal portion of each respective wall structure, and wherein the at least two wall structures are arranged such that the coolant flows on opposite sides of the stabilizing wall elements of the at least two wall structures during operation;
in order to cause disturbances in the flow pattern and prevent formation of a boundary layer, and guide coolant from the inlet to the outlet.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojan (US 20080285230 A1) in view of Hohenstein (US 20110100585 A1) as applied to claim 1 above, and further in view of Olesen (US 20130032230 A1).
As to claim 22, the obvious modification of Bojan in view of Hohenstein above does not explicitly disclose: 
wherein at least one of the wall structures is not contiguous with a limiting side wall of the base plate.

However, Olesen discloses: 
wherein the cooling structure comprises wall structures (contiguous groups of walls 19; see Fig. 2-3 and 6-7; Olesen), wherein at least one of the wall structures is not contiguous with a limiting side wall 18 of the base plate;
in order to cause disturbances in the flow pattern and prevent formation of a boundary layer (par. 0026-0027), and guide coolant from the inlet to the outlet (par. 0042).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Bojan in view of Hohenstein as suggested by Olesen, e.g., providing:
wherein at least one of the wall structures is not contiguous with a limiting side wall of the base plate;
in order to cause disturbances in the flow pattern and prevent formation of a boundary layer, and guide coolant from the inlet to the outlet.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 6/029/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually (Remarks, p. 10-13), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claimed Elements Not Taught
Regarding claim 21, Applicant has suggested that Olesen does not disclose a central stabilizing wall element that forms a longitudinal portion of each respective wall structure (Remarks, p. 14).
In response, Examiner notes that claim 21 does not require a central stabilizing wall element, instead the longitudinal stabilizing wall elements are interpreted as the walls 19 of Olesen that extend in the longitudinal direction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB R CRUM/Examiner, Art Unit 2835